 In the Matter of MONTGOMERY, WARD AND COMPANYandWAREHOUSEEMPLOYEES' UNION No. 20,297 AFFILIATED WITH THE A. F. OF L.Case No. C-987.-Decided November 2, 1939GeneralMerchandisingMail Order Business-Interference, Restraint, andCoercion:espionage; employment of labor spies; employer ordered to ceaseemploying persons to investigate employees'union activities;anti-union state-ments-Discrimination:refusal to reinstate following strike not caused byemployer's unfair labor practices ; charges of, notsustained-ReinstatementOrdered:strikers to be placed upon preferential list and offered reinstate-ment to former or equivalent positions before other persons are hired.Mr. Lee Loevinger,for the Board.Mr. Stuart S. Ball, Mr. John A. Barr,andMr. R. F. Walker Smith,of Chicago, Ill., for the respondent.Mr. Gilbert E. Carlson,ofMinneapolis,Minn., andMr. DonaldCassaday,of St. Paul, Minn., for the Union.Mr. Harry A. Sellery, Jr.,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by WarehouseEmployees' Union No. 20,297, affiliated with the A. F. of L., hereincalled the Union, the National Labor Relations Board, herein calledthe Board, by Robert J. Wiener, Regional Director for the Eight-eenth Region (Minneapolis, Minnesota), issued its complaint, datedJuly 1, 1938, against Montgomery Ward and Company, Inc.,' St.Paul, Minnesota, herein called the respondent, alleging that the re-spondent had engaged in and was engaging in unfair labor prac-tices affecting commerce, within the meaning of Section 8 (1) and(3) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.Copies of the complaint,accompanied by notice of hearing, were duly served upon the re-spondent and the Union.In respect to the unfair labor practices, the complaint, as amendedduring the course of the hearing, alleged in substance : (1) thatthe respondent maintained at its St. Paul house a system of labor1Incorrectly designated in the complaint as Montgomery,Ward and Company.17 N. L. R. B., No. 12.191 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDespionage over its employees in the exercise of their rights to or-ganize, and threatened and warned its employees at that house torefrain from becoming or remaining members of the Union ; and.(2) that the respondent, following a strike at the St. Paul house,refused to reinstate 15 named employees because of their union mein-bership and activity.On July 8, 1938, the respondent filed an answer which, as amendedduring the course of the hearing, denied the allegations of the com-plaint in respect to the unfair labor practices.On July 8 the re-spondent filed with the Regional Director a motion to strike theallegations of the complaint relating to the unfair labor practices;and a motion to make the complaint more definite and certain, andon July 12, 1938, a motion to require the Board to answer certaininterrogatories in respect to the unfair labor practices alleged in thecomplaint.Pursuant to the notice, a hearing was held in St. Paul, Minnesota,from July 21 through 26, 1938, before Mapes Davidson, the TrialExaminer duly designated by the Board. The Board and the re-spondent were represented by counsel and participated in the hear-ing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing upon the issues wasafforded all parties.At the beginning of the hearing the TrialExaminer denied the above-described motions which had been filedwith the Regional Director.At the close of the.Board's case counsel for the Board moved toconform the complaint to the proof.The Trial Examiner grantedthismotion, and ruled that the respondent's answer would also beconformed to the proof.At the close of the hearing, the respondentmade several motions to dismiss the complaint for insufficient proof,renewed its motion to strike various portions of the complaint, andmoved to dismiss the complaint because the respondent was not ac-corded proper time to prepare its defense.The Trial Examinerdenied these motions.During the course of the hearing the TrialExaminer made several rulings on other motions and on objectionsto the admission of evidence.The Board has reviewed all the rul-ings of the Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.On October 11, 1938, the Trial Examiner filed his IntermediateReport, copies of which were duly served upon the parties.Hefound that the respondent had engaged in and was engaging in un-fair labor practices, within the meaning of Section 8 (1) and (3) andSection 2 (6) and (7) of the Act.He recommended that the re-spondent cease and desist from interfering with, restraining, andcoercing its employees in the exercise of the rights guaranteed in MONTGOMERY WARD AND COMPANY193Section 7 of the Act, that the respondent reinstate with back paythree of the 15 employees named in the complaint, and that the com-plaint be dismissed as to the 12 remaining employees named in thecomplaint.Exceptions to the Intermediate Report were filed by the respondenton November 14 and by the Union on November 15, 1938. On July6, 1939, the Union filed a brief in support of its exceptions and onJuly 7, 1939, the respondent filed a brief in support of its exceptions.Pursuant to notice, a hearing for the purpose of oral argument onthe exceptions was held before the Board in Washington, D. C., onJuly 13, 1939.Only the respondent was represented by counsel andparticipated in the argument.The Board has considered the briefsand the exceptions to the Intermediate Report, and finds the, excep-tions, except such as are consistent with the Decision and Orderherein, without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTMontgomery Ward and Company, Inc., an Illinois corporation,maintains its principal office and place of business in Chicago, Illi-nois.It owns and operates a nine-story mail-order house in St. Paul,Minnesota, herein referred to as the St. Paul house, which stocks andsellsgeneral merchandise.This house supplies merchandise to 60of the respondent's retail stores located in Iowa, Michigan, Minne-sota,Montana, North Dakota, and South Dakota, and annually sellsabout $20,000,000 worth of merchandise in those States.The re-spondent has about 1,500 to 2,000 employees at the St. Paul house.The respondent purchases the merchandise sold and distributed bythe St. Paul house from thousands of manufacturers located in vari-ous States of the United States and in various foreign countries.About 88 per cent of the merchandise purchased by the respondentfor the St. Paul house is shipped from points outside Minnesota.About 68 per cent of the respondent's sales at the St. Paul house areto customers residing outside Minnesota.The respondent admitsthat it is engaged in interstate commerce.II.THE UNIONWarehouse Employees' Union No. 20,297 is a labor organizationaffiliated with the American Federation of. Labor, herein called theA. F. of L., admitting to membership the employees of the St. Paulhouse. 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. Interference,restraint,and coercionIn its brief the respondent stated that before and after the effectivedate of theAct, itmaintained an under-cover system in the St. Paulhouse,and that in the latter half of 1936 and-the first half of 1937the "respondent utilized its under-cover system for the purpose ofsecuring knowledge of union activities at. the plant."In January or February 1935 Charles N. Bauer,an employee inthe St. Paul house,was summoned to the office of John M. Honan,the chief of the St. Paul house police. Both Honan and D. G.Ketchum, then personnel manager of the St. Paul house, discussedwith Bauer thefts and commercial irregularities allegedly occurringamong the employees and asked him to become an under-cover opera-tive for the respondent.Ketchum told him that if he agreed to doso, he would be promoted in about 6 months. Bauer accepted theassignment and a few days later he received from Honan by mail abulletin of mimeographed instructions regarding his duties and thereports he would make as an under-cover operative for the respondent.These instructions dealt at length with petty thievery and irregu-larities.They also called for reports to the respondent of "Constantexpressions of dissatisfaction,or remarks directed against the em-ployees' immediate superiors,the management,or the Company ingeneral,causing other employees'minds to be in a constant state ofunrest."The instructions provided,inter alia,"Report in full detailany signs of radicalism,naming the leaders and principal argumentsused.We are interested in learning the attitude of employees to-wardstheir immediate and indirectsuperiors.Any comments inthis respect should be noted."A sample report in the instructionsincluded the following extract :Today I overheard Anna Costa talking to a group of girls inthe washroom.She stated that this company was a cheap outfitand regular slave-drivers.She remarked that we were all foolishto work under the present conditions for the amount of moneythey paid us, and hoped that all of our employees would be or-ganized in the near future and force the company to increaserates.She said she was attending a dinner atthe "Young Work-ers of America"tonight and would report the present conditionsto this organization.Bauer's instructions stated"Do not carry this bulletin,on yourperson-leaveit at your home for future reference. . . .All reportsshould be prepared at home, and mailed in your vicinity.No reportsshould be carried in your purse,or on your person, and brought into MONTGOMERY WARD AND COMPANY195the building."Honan ordered him to mail the reports to the homesof Hon an and Ketchum. Bauer later received additional instructionsfrom Honan by mail and made periodical reports to the respondent.In June 1936 Honan wrote to Bauer :The management is very much interested in knowing the fulldetails of the present labor situation throughout the house, namely,what the attitude is of the persons who have recently joinedLocal 120, what benefits they expect to derive from it, what theirgeneral attitude is towards this movement, also if there is any talkof organizing the house as a whole.I don't believe it is necessary for me to tell you that any lightyou can give us on this subject, will be appreciated. . . . Pleasedestroy this letter as soon as read.In December 1936 Honan mailed to Bauer a mimeographed letter,reading :Labor organizers are again at work among Ward employees.As usual, they are using the Government as an excuse to encour-age organization among employes and to directly profitthemselves.This letter went on to discuss a projected union of mail-order em-ployees and concluded :This is the way many organizations start and many times in theend cause trouble between companies and employees, with theresult that both lose.You know that your Company is anxiousto do what is fair to its employees and; therefore,please be suaeto report as soon as possible any discussions you hear of this neweffort to cause trouble within the Ward organization.Since this letter was mimeographed, it may be presumed that Honansent it to the respondent's other under-cover operatives as well as toBauer.About September 1937 Honan told Bauer that the A. F. of L. washolding a meeting in Drivers' Hall and requested him to attend andsubmit a report upon it. Bauer attended the meeting and discussedit the next day with Honan in the latter's office. Bauer concealed fromHonan the details of the meeting, merely telling him that workingconditions at the St. Paul house had been discussed.Honan thenasked Bauer to join the Union in order to report upon its activitiesand stated that the respondent would pay the expenses of his mem-bership in the Union.Bauer did not accept Honan's proposition.In Jime or July 1935 at the request of Edward A. Everetts, foremanof the box shop, Edward Pollek,2 a box maker, went to Honan's office.2 Sometimesreferred to in therecord as"Pawlak." 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDHonan discussed thefts and irregularities with Pollek ' and told himthat "a couple of fellows down there were radicals . . . carpenters.who were not satisfied with their wages, always bellyaching . . . andall that kind of talk."Honan asked Pollek to watch these men,promising him "three dollars a week on any promotions that wouldcome in sight."After discussing Honan's proposal with Everetts,who advised him to accept it, Pollek agreed to act as an under-cover.operative for the respondent, and did so for about a month.Duringthis period he received by mail the same detailed instructions whichBauer had received.Pollek gave up his activity as an under-coveroperative because "every time anybody says, `stool pigeon,' my facegot red and it was not the kind of job for me...."Shortly after July 9, 1935, Honan asked George J. Grovhoug, areceiver in the retail pool, to act as an under-cover operative, tellinghim "that there was stealing and one thing and another going onaround the plant and that they had adopted a, new system of check-ing up' on it and they found it to be very effective ..." As an in-ducement to Grovhoug to perform this work Honan assured him thathe would receive preference in promotion.Grovhoug also receivedby mail from the respondent various instructions regarding his dutiesand reports as an under-cover operative. - These' instructions weresimilar to those received by Bauer. In one letter Honan, in substance,ordered Grovhoug to report on all the union activities of the respond-ent's employees.In the course of his under-cover work Grovhoughad four or five conferences with Honan although he made no reportsto him on union activity. .About April 15, 1937, Anthony Czajowski, a stock helper, was sum-moned to the office of L. L. Robinson, then personnel director of theSt.Paul house.This summons came shortly after Czajowski haddiscussed various unions with Minar, a supervisor.Robinson dis-cussed various types of labor organization with Czajowski, and sug-gested that the respondent might have a better job for him if he would'act as an'under-cover operative.Robinson told him "that (it) wouldbe for the good of the company, listening to employees speaking aboutunions and giving confidential reports" of what the employees said.Czajowski declined to be a labor spy.Robinson thereupon excusedhim but told him to return to Robinson's office on the next morning.When he did so, Robinson told him that without Robinson's know-]edge the "better" job to which Robinson had referred had alreadybeen filled by the supervisor on the floor.In the spring of 1937 Czajowski was elected president of a labororganization affiliated with the Committee for Industrial Organi-zation, herein referred to as the C. I. O. local.This local admittedtomembership the respondent's employees.On the day after theelection,Roy E. Gunther, a division superintendent, questioned MONTGOMERY WARD AND COMPANY197Patrick Leier, a porter, concerning the leadership of the C. I. O:local.About November 1937 Gunther also asked Genevieve Larson,a stock clerk under his supervision, what she thought of the Union.In April 1937 Howard Vining, an employee, overheard Robinsonasking Russell Meehan, an auditor, to attend a meeting of the C. I. O.local and to report to Robinson what was said at the meeting. Inthe same month Honan asked Eugene Mendenhall, an employee, toact as an under-cover operative, telling him "there was a lot of talknow about the union and they wanted to know more about thisbecause the union was . . . bad business for employees as well asthe company, that it would cause trouble between the employees andthe company and they wanted to have everything peaceable," andthey "did not want to have any trouble...." In this conversationHonan also mentioned that the respondent was interested in detect-ing thievery and commercial irregularities.Honan mailed to Men-denhall some of the same instructions sent to Bauer.Furth, a super-visor, also urged Mendenhall-to act as an under-cover operative, tell-ing him that "it would be very beneficial" to Mendenhall to do so.L. L. Footh, manager of the St. Paul house, testified that in theearly summer of 1937 he instructed Honan to discontinue the useof all the under-cover operatives.Nevertheless, about December12, 1937, during a strike of the respondent's employees, BernardSimmer, then president of the Union, encountered Honan in a cafenear the St. Paul house.Honan told him, "I will have to fire myunder-cover agents in your union. . . . It has-been reported to methat you lost your voice and, as a matter of fact, ... you weretalking very well today." Simmer replied that since he had re-covered his voice the respondent's under-cover agents had been ex-cluded from the Union.Honan denied that they had been excluded,saying, "Oh, no, we 'have them . . in there right now." A fewdays later, about December 18, 1937, Honan, while intoxicated, en-tered the Union's strike headquarters, causing a disturbance whichrequired that the police be called. In a police car while en routeto the police station, Homan said to Czajowski, "You ... think youare getting away with a hell of a lot.Let me tell you, we are keepingin touch with everything you are doing."Honan, while somewhatintoxicated, also threatened Bauer during the strike, telling Bauerthat the "raw deal" which Bauer believed that he had received fromthe respondent "is nothing compared to the screwing you are goingto get."The respondent argues that in view of Footh's testimony that inthe summer of 1937 he ordered Honan to discontinue all his under-cover operations, Honan was acting without authority from the re-spondent if he thereafter continued employing under-cover opera-tives.The respondent also claims that because Honan was intoxi- 198DECISIONSOF NATIONAL LABOR RELATIONS BOARDcated during these conversations, he was not acting within the lineof his :authority, but was on a private frolic.Accordingly, the re-spondent concludes that it cannot be held responsible for Honan'sstatements to Bauer, Czajowski, and Simmer.The respondent inaugurated an espionage system and authorizedRonan to engage in under-cover operations on its behalf.Ronandid so.Thereafter the respondent notified Ronan to discontinue thespying, but, despite such notice, Honan continued the respondent'sespionage system.There is no showing that the respondent soughtto make clear to its employees, or even to the operatives themselves,that it had abandoned its espionage.The respondent obviously didnot take effective action to insure the discontinuance by Ronan ofhis activities.Under these circumstances it cannot disavow theunder-cover operations in which Ronan engaged on its behalf. Itis responsible for the violations of the Act involved in the use oflabor spies.3.The respondent's contentions that it is not responsible for Honan'sremarks to Bauer, Czajowski, and Simmer, since they were madewhile Ronan was intoxicated and on a private frolic, are equally un-tenable.There is nothing in the record to indicate that Ronan wasin any degree intoxicated during his conversation with Simmer.Although made when he was somewhat intoxicated, Honan's, remarks"to Bauer and Czajowski conveyed the same meaning as the remarksRonan, while not intoxicated, made to Simmer.Moreover, Honan'sremarks were fully consonant with the performance of his dutieswhich, as we have found above, the respondent took no efforts effec-tively to curtail.In any event, Ronan's statement to Simmer is aclear and unequivocal expression that the respondent had not dis-continued its under-cover operations in the summer of 1937, but thatithad labor spies in the Union in December 1937.Moreover thefact that this statement took place off the respondent's premises inno wise vitiates its effect.From time to time the under-cover oper-atives were directed to mail their reports to the homes of Honan andKetchum.As noted above, in at least one instance an operative wasrequested to join the Union and attend meetings. It is apparent,therefore, that espionage was not limited to the respondent's premisesduring working hours. In the light of these facts, the respondentCannot avoid responsibility for Honan's actions, as director of itsunder-cover operations, because they occurred outside the plant.8 SeeSwift & Company v. National Labor Relations Board,106 F. (2d) 87, 93(C. C. A.10th, 1939), where the Court states:11...They (two high supervisory officials) took no effective means to stop repeatedviolations of the Act.Furthermore, with respect to the acts of the supervisory foremen,the doctrine of respondent superior applies and petitioner (the company) is responsible forthe actions of its supervisory foremen, even though it had no actual participation therein." MONTGOMERY WARD AND COMPANY199The respondent further contends that it cannot be charged withengaging in an unfair labor practice by maintaining its system ofespionage because there was no showing that any employees wereactually interfered with, restrained, or coerced thereby in the exerciseof the rights guaranteed in the Act.The respondent argues in sup-port of its position that many of the employees whom it utilized tospy upon their fellow employees did in fact join the Union and couldnot therefore have been coerced by the respondent's practice.Therespondent's contention is plainly fallacious.It is sufficient that theconduct which constitutes the gravamen of the unfair labor practicenormally results in interference, restraint, and coercion; it is imma-terial that the proscribed conduct does not produce the desired result.The respondent's invasion of the field of union activity which the Actreserves as a matter of right to the employees is in itself an unfairlabor practice.That the employees whom the respondent instructedto spy upon their fellow employees renounced their activity andjoined the Union does not legitimize the respondent's unlawfulconduct.Finally, the respondent contends that although its, system of espi-onage was revived in the spring of 1938, "the securing of these con-fidential reports on labor activities . . . has not been resumed,... the 'present instructions to under-cover agents call for no in-formation other than that which is reasonably necessary to theefficient operation of a large mercantile establishment such as a mailorder house, and . . . the under-cover agents are not instructed,either expressly or impliedly, to report on any union activities."Therespondent argues therefore that its past violations of the Act arenot the proper subject of a cease and desist order. Assuming,arguendo,the truth of the respondent's contention, we find no meritin it.In the exercise of its remedial power the Board by its ordermay bar the resumption of unfair labor practices, even if such prac-tices have been discontinued.4We are not satisfied, however, that labor espionage has been dis-continued at the St. Paul plant.The respondent's present instruc-tions to its under-cover operatives are substantially the same as theinstructions which Honan had used in 1935 and 1936.They deal inlarge measure, as did Ilonan's instructions, with thefts and commer-cial irregularities.Nevertheless, the present under-cover operativesare also instructed to make reports of "Constant expressions of dis-satisfaction or remarks directed against their immediate superiors,the management, or the company in general, causing other employees'minds to be in a state of unrest."A reasonably interpretation of thesConsolidated Edison Co. v. National Labor Relations Board,305 U. S. 197 (1938).247384-40-vol. 17-14 200DECISIONSOF NATIONAL LABOR RELATIONS BOARDlanguage quoted above would require the respondent's spies to re-port upon any activity in which the employees might engage eitherfor the purpose of collective bargaining or for the redress of griev-ances, and thus to report upon many forms of union activity.Par-ticularly in view of the long continued labor espionage which therespondent admittedly practiced, we cannot believe that the opera-tives understand from a reading of these ambiguously phrased in-structions that the respondent has irrevocably abandoned its laborespionage.Neither by affirmative act nor word has the respondentnotified or sought to notify its employee spies that it will no longersolicit or accept reports on the organizational activities of itsemployees.We find that by the employment of labor spies, as set forth above,the respondent has interfered with, restrained, and coerced its em-ployees in the exercise of the right to self-organization, to form, join,or assist labor organizations, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activitiesfor the purposes of collective bargaining and other mutual aid andprotection..As we have stated, in the spring of 1937 the C. I. O. local wasformed.About the same time an unaffiliated union was also formed,the membership of which was limited to the employees of the St.Paul house.This latter labor organization, as far as the recorddiscloses, existed for only a short period of time.During a restperiod in April 1937, Minar, an assistant supervisor from whomCzajowski at times took orders, told the latter "that an organizedunion wasn't the proper thing to join . . . that organized laborwas nothing but a bunch of racketeers; that a company union wasthe thing to join."This conversation occurred at a time when theorganization of the unaffiliated union of the respondent's employeeswas being discussed.Czajowski testified that about the middle ofMay 1937, shortly after the C. I. O. local had elected its officers, heoverheard Gunther say to an employee, Kassekert, "If Ann Joneshadn't hooked up with the union, she would probably have been ina different place.Now that she is in the union she has no possiblechance for promotion.?'Gunther testified that Jones is an examinerin his division, holds the best position on his floor, and could not bepromoted to a higher position in his division than the position shenow has.Gunther did not deny, however, making the above-quotedremark to Kassekert.Nor does his testimony exclude the possibilitythat Jones might be promoted to a position outside his department.We find that Gunther, made the statement attributed to him byCzajowski.On several occasions between June and December 1937, HarryBenson, an order filler, overheard Otto, a supervisor, discussing MONTGOMERY WARD AND COMPANY201organization of the St. Paul house.Otto's discussions were usuallyheld during working hours with Paul Shellstrom, one of Benson'sfellow employees.Otto said that the employees had tried to organ-ize a union 7 or 8 years before, that the respondent was too strongan organization to have a union among its employees, that neither.the C. I. 0. nor the A. F. of L. had enough members, and that therewas not a chance to get a union organized in the St. Paul house.In August 1937 George Moderbach, a supervisor, told George Sars-gard, a mechanic, that he did not know what the respondent's em-ployees would gain by joining a union, adding, "Take for instancemy floor . . . It (the work) requires no special experience. Icould go out on the street and pick up fellows to come in here and dothis kind of work."The threat implicit in Moderbach's statement,that employees who joined the Union might be discharged, is obvious.The record also contains statements made to Grovhoug by Otto, toLarson by Orvold, to G. D. Nelson by Floyd Anderson, to Vining byJimmie Morrissey, and to Sarsgard by Charles E. Laurette,' during aperiod of about a month immediately preceding the strike.Otto,Orvold, Morrissey, and Laurette were supervisory employees.Thesestatements were arguments against the strike which was then im-pending.For example, Otto warned Grovhoug that he would be veryfoolish to go on strike and that the St. Paul house would "close down"as the respondent's Kansas City house had closed down during astrike.Larson overheard Orvold remark that "they would closeup the plant if we went out" on strike.The respondent contends that it was "only natural that those em-ployees not in sympathy with the proposed strike, and not knowingtowhat extent it might adversely affect their income, would argueagainst a strike and attempt to persuade their fellows not to strike."These statements, however, emanating from employees in a super-visory capacity, unquestionably amounted to more than statements ofopinion eFooth verbally issued instructions in 1937 to the supervisory of-ficials that they should "in no way influence the activity of employeesas far as union activities were concerned," and reiterated these in-structions throughout the year.Despite Footh's instructions super-visory officials, by seeking to discourage the union employees fromremaining members of the Union and from striking, did seek toinfluence the union activities of the respondent's employees.Althoughthe respondent warned its supervisory employees not to influence theunion activities of the employees, it did not advise its regular employeesthat the supervisory employees had been given this warning.The5 Sometimesreferred to in the record as "Loretz" or "Loretto."6National LaborRelationsBoard v. TheFalk Corporation...102 F. (2d) 383 (C. C. A. 7th,1939). 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent is chargeable, therefore, with responsibility for the actsof its supervisory employees in attempting to discourage the unionactivity of its employees.7We find that by the aforesaid acts of its supervisory employees,the respondent has interfered with, restrained, and coerced its em-ployees in the exercise of the right to self-organization, to form, join,or assist labor organizations, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activitiesfor the purposes of collective bargaining and other mutual aid andprotection.B. The alleged discrimination in reinstatementAs noted above, a C. 1. 0. local was formed in the spring of 1937. InAugust 1937 those of the respondent's employees who were membersof that local decided to affiliate with the A. F. of L.They individuallyapplied for and were admitted to membership in the Union.AboutNovember 22, 1937, representatives of the Union conferred with threeof the respondent's officials regarding negotiation of a union contract.L. C. Lustenberger, the respondent's general personnel manager, con-cluded the conference with a statement that the respondent's officerswere not present, that he and the other representatives of the respond-ent were only employees, and that the respondent had not up to thattime set a precedent for signing labor contracts.On December 5,1937, after sending several notices to the respondent, to which no replywas made, the Union voted to strike.Accordingly on December 6,1937, about 342 of some 2000 employees went on strike and picketedthe St. Paul house.At a meeting on January 5, 1938, the Union votedto call off the strike and the members were instructed to apply forreinstatement.The respondent's business declined sharply at the end.of the Christ-mas season.From a peak for the year, in late December 1937, ofmore than $800,000, the respondent's net weekly sales fell to almost$200,000 by December 31, 1937, and to less than $250,000 by January31, 1938.By about June 15, 1938, they had risen only to approxi-mately $450,000.The number of employees likewise declined.Froma peak for the year, about December 15, 1937, of some 2,350 employees,the number of employees declined to about 1,640 by December 31, 1937,and to approximately 1,620 by January 31, 1938.By about June 15,1938, it had risen to only some 1,680.The total operating man-hoursshow a corresponding decline from about 124,000, about December 24,1937, to approximately 57,000, about December 31, 1937.By January31, 1938, they had increased to only some 64,000 and by about JuneNational Labor Relations Board v. The Falk,Corporation,footnote 6,supra;NationalLabor Relations Boardv.The A. S.AbellCompany, 97 F.(2d) 951(C. C. A. 4th, 1938). MONTGOMERY WARD AND COMPANY20315, 1938, to only approximately 67,000. The peak of the respondent'stotal inventory was nearly $5,500,000 in September 1937.Thereafterit declined steadily until December 1937 when it fell sharply to ap-proximately $3,600,000 and remained below that level until July 21,1938.It is apparent, therefore, that the strike began at a time whenthe respondent's business operations were at their highest point ofthe year, and that the strike was abandoned at a time when therespondent's business operations were substantially at the lowest point,of the year.According to Footh the respondent had a larger inventory during1937 than the subsequent volume of business for that year. warranted.He received instructions from the respondent's office in Chicago,Illinois, to plan for a smaller volume of business in 1938.The re-spondent therefore sought during the first 3 months of 1938 to keepits inventory substantially smaller for the year and likewise to keepthe number of employees as low as possible.Thus the respondentreorganized the work in many of its departments.We do not findthat such reorganization was effectuated to discourage membership inthe Union.Of the 342 strikers, 318 applied for reinstatement during and afterthe strike.Of the 318, the respondent reinstated 276, as follows :73 during the strike; 8 in January, 147 in February, 35 in March,and 13 between April 1 and July 9, '1938, inclusive.Thus the re-spondent reinstated more than 80 per cent of the strikers.Forty-twostrikers, including the 15 named in the complaint, were refused re-instatement.Of these 15 the Trial Examiner recommended that thecomplaint be sustained as to 3 s and dismissed as to 12.0As to 4 10of these 12 the Union has excepted to the Trial Examiner'srecommendation.During the strike the respondent hired 227 employees to replacethe strikers.With a few exceptions all such employees were dis-charged before Christmas 1937, and the balance thereafter.About10 such employees were subsequently rehired, and 7 or 8 of themwere on the respondent's. pay roll on July 1, 1938.The respondenthired 9 new employees between the end of the strike and July 1, 1938,7 of them in June 1938.11 Between January 7 and July 1, 1938,the respondent also rehired 13 individuals who had been on the payroll before December 6, 1937, but who were not on the pay roll be-tween December 6, 1937, and January 7, 1938, of whom 7 were still,on the pay roll when the hearing began.8 Czajowski,Sarsgard,and Tessman.9 Benson, Erickson,Glantz, Gondek, Grovhoug, Larson, Leier, Midget, G. D. Nelson, Och,Pollek,and Vining.to Leier, G. D. Nelson,Pollek, and Vining.11Thisfigure excludesa group of 42 comptometeroperators hired temporarilyfor inven-tory purposes. 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere were 24 employees who were members of the union organiz-ing and strike committees, 23 of whom went on strike.As far asthe record shows, the employees on these committees were the mostactive and prominent union members.Of the 23 who went on strike,22 applied for reinstatement after the strike.Of the 22, 16 werepermanently reinstated after the strike, 3 were temporarily rein-stated, and 3 were refused reinstatement.G. D. Nelson, whose casewill be discussed below, as far as the record discloses, is the only 1of the 16 permanently reinstated members of the strike and organiz-ing committees who was reinstated to a less favorable position thanlieheld before the strike.The Union has excepted to the TrialExaminer'sfinding that he was not discriminatorily refusedreinstatement.Of the three who were temporarily reinstated (Patrick Leier,Valeria Och, and Arthur Tessman), the Trial Examiner found thatLeier and Och were not discriminatorily refused reinstatement andthat Tessman was so refused reinstatement.. The Union has exceptedto the Trial Examiner's finding as to Leier, but not as to Och.Therespondent has excepted to the finding as to Tessman.Anthony Czajowski and Howard Vining were the two employeeswho were members of the union organizing or strike committees who.were refused reinstatement.The Trial Examiner found that Cza-jowski was discriminatorily refused reinstatement and that Viningwas not so refused reinstatement.Exceptions have been filed to boththese findings."Consequently, of the 22 members of the organizing and strikecommittees only 5 were involved in the exceptions to the IntermediateReport.The respondent and the Union have, each excepted to thefindings of the Trial Examiner in the cases of two other employeeswho were not members of the union organizing and strike committees.It is in the light of the foregoing facts that we must consider therespondent's allegedly discriminatory refusal to reinstate the strikingemployees.1.The refusals to reinstate to which no exceptions were filedThe Trial Examiner recommended that the complaint be dismissedas to 12 employees.No exceptions were filed to his findings andrecommendations in the cases of eight employees, Harry Benson,Franklin Erickson, Pearl Glantz, Kenneth Gondek, George Grov-houg, Genevieve Larson, Nick Malget, and Valeria Och.Upon anexamination of the record we find that it does not support the allega-''-"Henry Hentges,an employee who was a member of the union organizing or strike com-mittees,was also refused reinstatement,but his name was not included in the complaintand concerning him the record is silent. MONTGOMERY WARD AND COMPANY205tions of the complaint that the above-named eight employees wererefused reinstatement because of their union membership andactivity.2.The refusals to reinstate to which exceptions have been filedAnthony Czajowski.Czajowski was first-hired-by the respondentas a porter and supply boy on September 3, 1935. Except for aweek's lay-off shortly after he was first employed, he worked continu-ously for the respondent until the strike.Czajowski was the chairman of the organizing committee and thepresident of the C. I. 0. local.He was instrumental in the shift ofthe respondent's employees from affiliation with the C. I. 0. localto the Union, but was not an officer of the Union.He wore his unionbutton at the St. Paul house, went on strike and picketed, and duringthe strike made speeches to other labor organizations urging themto support the strike. It should be noted, however, that, as far asthe record discloses, almost all the union members wore their unionbuttons at the St. Paul house, went on strike, and picketed duringthe strike.In February 1937 Czajowski made a grossly obscene remark to afemale employee.Gunther, his supervisor, called this remark to theattention of Robinson, who reprimanded Czajowski.There is a con-flict in the evidence regarding Czajowski's reprimand.Czajowskitestified that Robinson told him that if he apologized, the incidentwould be forgotten.Robinson, on the other hand, testified that hetold Czajowski that if he apologized, he would be given anotheropportunity, but denied that he told Czajowski that the incidentwould be forgotten.About April 1937, Czajowski was promoted to the job of stock help-er, a position which he held until the strike.When he was promoted,Leier was assigned to Czajowski's old job as porter.At that time Gun-ther told Leier that if he did one-half as well as Czajowski had done,Leier would be a satisfactory porter.About May 24 or 25, 1937, whileen route to a company picnic, Simmer overheard Gunther say toanother employee that Czajowski "is a, good boy, good worker, a littletalkative."Gunther, on the other band, testified that Czajowski was an unsatis-factory stock helper.Gunther stated that Czajowski was disliked bythe stockmen for whom he worked because he told the stockmen howthe work should be done instead of following their orders.They toldhim that they would prefer not to have a stock helper than to haveCzajowski as such.Gunther testified that Czajowski "bore an awfullot of watching," that "his general attitude was to do as little as pos-sible," that he did not ever remember keeping another employee for 206DECISIONS OF NATIONAL LABOR RELATIONS BOARD6 months during a period when everyone with whom that employeeworked was complaining about him, and that he had intended to haveCzajowski discharged at the usual Christmas lay-off.Czajowski tes-tified that neither Gunther nor the stockmen complained to him thathis work as a stock helper was unsatisfactory, and that the only com-plaint from the stockmen was that they could not get a stock helper fora sufficient length of time.Czajowski has had three years of college training.At the timewhen Czajowski was reprimanded for the remark which he had made,Robinson decided to retain him as an employee because of his superioreducation.One of the respondent's personnel policies is to employcollege-educated persons, because such persons are regarded as moreeligible for promotion than less educated persons.Robinson statedthat this personnel policy was the reason for retaining and there-after promoting Czajowski, but that Czajowski's progress as a stockhelper was not satisfactory for a person of his education.According to Czajowski, when lie applied for reinstatement on Feb-ruary 3, 1938, Robinson told him that he would be reinstated when therespondent's business increased.Robinson claimed that when Cza-jowski applied for reinstatement, he considered the incident of thelewd remark, Czajowski's record as a stock helper, the fact that hehad been away from the St. Paul house for about 2 months, and con-cluded that he should not be reinstated.Robinson did not deny, how-ever, Czajowski's testimony that the former told him that he would bereinstatedwhen business conditions improved.The functions ofCzajowski's former job as porter and supply boy have been combinedwith those of an employee filling stock orders.We are satisfied from the foregoing testimony that Czajowski wasa competent porter and stock helper.The respondent conceded hiscompetence as a porter and it is significant that none of the stockmenwere called to support Robinson's testimony that Czajowski was aninefficient stock helper.The incident of the obscene remark was evi-dently not regarded by the respondent as sufficiently important towarrant his discharge at the time it was made and presumably couldhave no similar weight to justify a refusal to reinstate him.Fur-thermore, we accept as true Czajowski's testimony that Robinsonpromised him a job when improved business conditions warranted hisreinstatement.As noted above, however, all jobs for which Czajowski is qualifiedhad been filled or consolidated.The respondent's refusal to makeroom for Czajowski, either by discharging another employee or by afurther reorganization of the respondent's business was not required 13isNational Labor Relations Board v. Mackay RadiocGTelegraph Co..304 U. S. 333 (1938).As noted above, we do not find that the respondent reorganized the work in its depart-ments in order to discriminate against union members. MONTGOMERY WARD AND COMPANY207Under the circumstances we find that the record does not support theallegations of the complaint that Anthony Czajowski was refused re-instatement because of his union membership and activity.George Sarsgard.Sarsgard was hired by the respondent on June2, 1936, as a mechanic in the maintenance department.At the timeof the strike he was earning 80 cents per hour.His duty was to keepthe electric motors.and conveyor belts used in transporting merchan-dise within the St. Paul house in running order by cleaning, oiling,greasing, and keeping them properly adjusted.Any shut-down ofthe belts results in stopping the transportation of merchandise withinthe St. Paul house.Sarsgard joined the C. I. 0. local about May 1937, wore a union but-ton at the plant, secured two members for the Union, went out onstrike, and picketed during the strike.He was not a member of anyunion committee.When he applied for reinstatement on January 7, 1938, Robinsontold him that "things" had been changed at the St. Paul house, thatthe respondent had placed some one in his former job, but that if therespondent's business increased, the respondent would again employhim, since his employment record was satisfactory.When Sarsgardreapplied for reinstatement in March 1938, Footh told him that therespondent had a better man in his position and did not see why itshould lay the other man off in order to reinstate Sarsgard.He againreapplied for reinstatement about July 5, 1938, asking for work ofany kind, but was not reinstated.When Sarsgard went on strike, the respondent transferred LouisMcKenzie to the former's job as mechanic in the maintenance de-partment.According to Robinson, McKenzie had originally been'employed on June 18, 1936, as a pipe fitter for the installation of asteam-heating system and at the time of the strike was engaged ingeneral mechanical maintenance work.Following the strike the respondent reduced the number of itsmaintenance employees.From November 1 to December 16, 1937,ithad an average of 26 such employees; the weekly average fromDecember 23, 1937, to March 3, 1938, was 19 such employees, a re-duction of about 27 per cent in the number of mecchanical employees.The respondent has hired no new employees for work for whichSarsgard is qualified.As we have already stated, in the case ofCzajowski, the respondent was not required either to discharge an-other employee or further to reorganize its business to make roomfor Sarsgard.1414 SeeNational Labor RelationsBoard V. Mackay Radio & Tel.Co., footnote 13,supra. 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that the record does not support the allegations of thecomplaint that George Sarsgard was refused reinstatement becauseof his union membership and activity.Arthur Tessman.Tessman was first hired by the respondent inMarch 1933 and was continuously employed from June 21, 1935.At the time of the strike he was working in the millwork pit as acarpenter at 72 cents per hour plus a bonus under Leo C. Schultz,who was in charge of the millwork pit.The millwork pit is apart of the millwork department.Tessman was on the union, organizing and strike committees, passedout cards for the C. I. O. local, wore his union button at the plant, wasunion job steward for his department, went on strike, and picketeddaily during the strike.Before the strike Stanley Gieske was his helper earning 61 centsper hour.A large part of their work was repairing the respondent'smillwork, that is, replacing moldings and glass broken in transit.This repair work was necessary before the millwork could be soldto the respondent's customers.shipped to the St. Paul house and morticed millwork.Late in 1937 a controversy arose among the millwork employeeswho participated in a group bonus, that Tessman was not doing hisshare of the work of the group although fully participating in thebonus.Schultz withdrew Tessman and Gieske from the group bonusand "ran" separate efficiency tests for 6 weeks on both of them.Theefficiency records gave Tessman a rating of 143 and Gieske a superiorrating of 150.When the strike began the respondent abandoned its practice ofrepairing damaged millwork, and began to-cull out such work andsell it to jobbers, thereby eliminating about 98 per cent of the mill-work repairing.At that time, Gieske was assigned to perform suchglazing work as the respondent continued to have and now does allthe glazing required in the millwork pit.On January 6, 1938, when Tessman applied for reinstatement,Robinson told him that there was no work for him at that time, butthat if business increased he would be notified to return.Tessmanwas temporarily reinstated as a carpenter at 80 cents per hour onMarch 7, 1938.During the following 2 months he and four otherspecially hired carpenters built pit racks and stock bins for the re-spondent as part of a physical rearrangement of the St. Paul house.This carpentry work was too extensive to be handled by the respond-ent's regular force of carpenters.Tessman and the four other car-penterswere laid off about May f8, 1938, when the work wascompleted.Tessman claimed that he was entitled to be reinstatedas a car-penter.The record shows, however, that the respondent employs MONTGOMERY WARD AND COMPANY209two classes of carpenters, "rough" or "house" carpenters, and "fin-ished" carpenters.Tessman was qualified to do the work of a roughcarpenter, but not that of a finished carpenter.Robinson cited cabi-net work as an example of the work of a finished carpenter, forwhich Tessman, in the respondent's opinion, is not qualified.OnDecember 1, 1937, six carpenters were employed in the carpentry shop,and now only two carpenters, one Gustafson and Herbert Harley,are so employed.Gustafson is a finished carpenter and Harley is asuperior mechanic, "catching on" more easily to work and doing amore finished job, and is a better general utility carpenter than Tess-man.Harley and Gustafson also went on strike but were reinstated.It appears that both have more seniority than Tessman.Tessman also claimed that two employees with less seniority, Skif--steel and Hillstrom, were working in the millwork department. Itdoes not appear that either Skifsted or Hilstrom went on strike withthe other employees.When Tessman applied for reinstatement, therespondent was not required either to discharge another employee orfurther to reorganize its business to make room for Tessman.15We find that the record does not support the allegations of the,complaint that Arthur Tessman was refused reinstatement because ofhis union membership and activity.Patrick Leier.Leier was hired as porter and supply boy by therespondent on April 9, 1937, and worked continuously as such untilthe strike.He was the only floor porter and supply boy in hisdivision.His job was to dump paper, keep the general appearanceof the floor neat, and see that sufficient supplies were available on thefloor at all times.About a month before the strike his floor wasawarded a pennant by the respondent for having been the cleanestfloor during the preceding month.The respondent concedes that hewas a satisfactory porter.At the time of the strike he was earning40 cents per hour.Leier joined the C. I. O. local when it first started, was on the unionorganizing and strike committees, was a job steward for the Union,passed out union literature and pamphlets in front of the St. Paulhouse at various times from April 1937 until -the strike, and worehis union button at work.Leier went out on strike and activelyparticipated as a picket and picket captain.When he applied for reinstatement about January 7 or 8, 1938,Robinson told him that Gunther was satisfied with his work, but thatthe system of division porters had been discontinued throughout theSt. Paul house.Employees in particular divisions are now requiredthemselves to keep the floors clean in their divisions.Leier wasreinstated on March 22, 1938, not to his old job, but to the position11 SeeNational Labor RelationsBoardv.Mackay Radioc6Tel. Co., footnote 13,supra. 210DECISIONSOF NATIONAL LABOR RELATIONS BOARDof order filler.He was laid off on April 12, 1938, because his pro-ficiency on the respondent's "training standards" for employees doingnew work was .5 per cent less than the minimum and about 15.5 percent less than the average for employees on training standards.After Leier was laid off, he and another person started to distributein the respondent's public cafeteria cards protesting against wage cuts,and urging employees to join the Union. Two house policemenquickly stopped the card distribution, stating that it was prohibitedby municipal ordinance.About 2 days later Leier received a dis-charge notice from the respondent stating that his 30-day leave ofabsence had expired and that his name had been removed from thepay roll.The respondent's practice is to lay off for 30 days employees notimmediately needed, where the respondent believes that it may bepossible to reinstate the employee within the 30-day period. If it isnot possible so to reinstate the employee, the respondent then notifieshim that his name has been removed from the pay roll, except in afew cases where the lay-off may be extended for an additional 30,days.Robinson had heard that an attempt had been made to distrib-ute cards in the cafeteria, but had not known until the hearing whohad made the attempt, and the letter which he sent to Leier notifyingthe latter that his name had been so removed was a routine letter.Leier thereafter returned to the St. Paul house about eight times,,but was never able to find Robinson in his office.The employment of the floor porters has been discontinued, therebyeliminating Leier's job, and he was given a trial period at anotherjob in which he did not fulfill the respondent's training standards.In view of these facts we are of the opinion that his union activityand membership were not the reasons for the respondent's refusal toreinstate him.Moreover, when Leier applied for reinstatement, therespondent was not required to discharge another employee or furtherto reorganize its business to make room for Leier'eWe find that the record does not support the allegations of the com-plaint that Patrick Leier was refused reinstatement because of hisunion membership and activity.George Dewey Nelson.Nelson was hired by the respondent onOctober 12, 1936, as a millwork stock helper at 40 cents per hour plusa bonus.His wages were raised by successive stages to 55 cents perhour by the time of the strike.Nelson was a member of the C. I. O. local, wore his union button atwork, and spoke in favor of the Union, to other employees.He was.on either the union organizing or strike committees, went out onstrike, and picketed during the strike.i8 SeeNational Labor Relations Board V. Mackay Radio &.Tel.Co., footnote13,supra. MONTGOMERY WARD AND COMPANY211WhenNelson applied for reinstatement on January 7, 1938, Robin-son told him that the respondent could not then employ him, butmight at a later date.Thereafter he twice applied for reinstatementand was finally reinstated on July 8, 1938, as a..trucker at 50 centsper hour, 5 cents less per hour than he had received before the strikeand without a bonus.He asserted that he was entitled to reinstatement before EarlNelson, another employee not-related to him.The latter,also a unionmember, had participated in)the strike and was reinstated on Febru-ary 22, 1938,as a service order filler for the millwork department,before G. D. Nelson was reinstated as a trucker.A service orderfiller fills orders for the catalog order department and the retail store.Earl Nelson had completed 2 years of college work.G. D. Nelsonleft school after the sixth grade.Before the strike both G. D. and Earl Nelson had worked as serviceorder fillers during rush periods, but were not regular service orderfillers.Although itis not entirely clear from the record, it appearsthat before the strike both G. D. and Earl Nelson did substantiallythe same type of work as stock helpers engaged in manual labor.Earl Nelson's present.job.as a millwork service order.filler is a pro-motion to a more responsible type of work.Both G. D. and EarlNelson went on strike.G. D. Nelson also claimed that two otheremployees with less seniority,Gieske and Skifsted,have been re-tained by the respondent in preference to him. It does not appearthat Gieske and Skifsted went on strike.Both men are doing differ-ent work than G. D. Nelson performed.WhenG. D. Nelson appliedfor reinstatement,the respondent was not required to dischargeanother employee or further to reorganize its business to make roomfor G. D. Nelson.17We find that the record does not sustain the allegations of thecomplaint that George Dewey Nelson was refused reinstatementbecause of his union membership and activity.Edward Pollek.Pollek was brieflyemployed bythe respondentin 1922, from 1923 to 1925,and continuously from March 25, 1931,at 72 cents per hour as a box maker in the box shop. The box andthe carpentryshops are at opposite ends of the same room in theSt.Paul house.Pollek had less seniority than any of the boxmakers, but more seniority than any of the carpenters.Pollek was one of the original members of the C. I.0. local,signedup the eightor nine employees in the box and carpentry shops, andwore his union button at the plant.He went on strike and picketedduring the strike.Pollekwas not a member of either the union"SeeNational Labor Relations Board v. Mackay Radio cC Tel.Co.,footnote 13,supra. 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganizing or strike committees. In April 1937 he was warned byEveretts, his foreman, not to pass out C. I. 0. cards on companytime and property.When Pollek applied for reinstatement on January 7, 1938, Rob-inson told him that the respondent had rearranged its departmentsand that he would inform Pollek if the respondent needed anotherbox maker in the next 6 months or year. The work in the box shophas been reduced about 40 per cent.Before the strike the respondentemployed four box makers.At the time of the hearing it employedthree box makers, one of whom worked only part time.Pollek reapplied for reinstatement in February 1938.He claimedthat meanwhile Hebert Schmidt, a carpenter with less seniority, hadbeen placed in the box shop. The record shows, however, thatSchmidt is working as a truck greaser in the maintenance depart-ment, a different type of work from that done by Pollek before thestrike.Pollek also claimed that William Neudahl, who was orig-inally hired as a carpenter, had less seniority than he, but had never-theless been retained in the respondent's employ.Neudahl is the onlymason, bricklayer, and plasterer in the respondent's regular employ.He does such work in addition to carpentry for the respondent.Heis,moreover, experienced in the use of "multimastic," a floor patchingcompound used by the respondent, and is one of the few persons inSt. Paul and Minneapolis who are familiar with its use.Pollek hasno such experience. It does not appear that either Schmidt orNeudahl. participated in the strike.Pollek contends, in effect, that the work in both the box and car=pentry shops is such that employees in one shop are frequently shiftedto the other.The respondent contends that box making and car-pentry are different occupations.Everetts testified that box makingis not a branch of carpentry, but a different occupation, and that theonly interchange of work between the carpentry and box shops isthat carpenters are sometimes temporarily transferred to the boxshop to break up boxes, but that box makers did not work in thecarpenter shop.Box makers cut lumber to specified lengths andnail and screw such lumber together to make boxes.They also dosome other nailing.Carpenters, on the other hand build and repairdesks, racks, and bins, by cutting and assembling lumber in accord-ance with a design, and by gluing, nailing, and screwing such lumbertogether.We find that in the St. Paul house box making is nota branch of carpentry.Pollek has not been a carpenter in anycapacity for the respondent.He is thus not qualified to work inthe carpentry shop.The amount of work and the number of em-ployees in the box shop have been substantially reduced.Pollekdoes not contend that he has more seniority than any of the box MONTGOMERY WARD AND COMPANY213makers whom the respondent has retained.When Pollek applied forreinstatement the respondent was not required to discharge anotheremployee or further to reorganize its business to make room forPollek.18We find that the record does not sustain the allegations of thecomplaint that Edward Pollek was refused reinstatement because ofhis union membership and activity.Howard Vining.Vining was continuously employed from October15, 1928, principally working as a stockman.At the time of thestrike he was earning 55 cents per hour plus a bonus.He joined the Union in October 1937, wore his union button. atthe plant, and was a member of the union strike committee.Viningwent orb strike and picketed during the strike. In November 1937,when the strike was impending, Morrissey, his supervisor, calledVining to his desk and told him that any employee§ who went onstrike would lose their jobs and that the respondent would close upthe St. Paul house as it had the Kansas City house, and would"remember" the employees wearing union buttons.When Vining went to the respondent's employment office on January7, 1938, a stenographer on duty there instructed him to fill out anapplication card, as all employees applying for reinstatement wereinstructed to do.Vining regarded this instruction as a notice to"start over as a beginner," and left the employment office withoutcomplying with the instruction.About March 2, 1938, Vining applied for reinstatement.He claimsthat two stockmen with less seniority, Gilbert Rohling and EdwardElli, have been retained in the respondent's employ in preference toreinstating him.Elli has been continuously employed by the respond-ent a year longer than Vining.Both Elli and Rohling were unionmembers and went on strike with Vining, but promptly applied forreinstatement and were back at work when Vining applied in Feb-ruary 1938.In January 1938 the respondent reorganized its stock plan and putthe plan into effect on February 1, 1938.As a result of the reorganiza-tion the respondent now employs fewer stockmen than it did beforethe strike.The respondent was not required to discharge anotheremployee or further to reorganize its business to make room forVining.19We find that the record does not sustain the allegations of the com-plaint that Howard Vining was refused reinstatement because of hisunion membership and activity.Is SeeNational Labor Relations Board v. MackayRadio & Tel. Co.,footnote 13,supra.19 SeeNationalLaborRelations Board v. Mackay Radio & Tel.Co., footnote 13, supra. 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III A above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States, and tendto lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we will order that it cease and desist therefrom, and thatit take certain affirmative action which will effectuate the policies ofthe Act.We have found that the respondent has interfered with, restrained,and coerced its employees in the exercise of the rights guaranteedto them in Section 7 of the Act. In order to effectuate the policies ofthe Act and free the employees from such interference, restraint, andcoercion, we will order the respondent to notify in writing all presentand any future under-cover. operatives at the St. Paul house thatthey shall not, by spying or other activity, interfere with the exerciseby the respondent's employees of the rights guaranteed in Section 7of the Act.The respondent's refusal to reinstate the employees named in thecomplaint was occasioned by a decrease in business and available workat the St. Paul house.We will not, therefore, order their reinstate-ment.In view of the respondent's unfair labor practices as set forthin Section III A, however, there is grave danger that the respondentwill not reinstate these individuals even if their former or substan-tially equivalent positions are open.In order to effectuate the policiesof the Act, we will require the respondent to place Harry Benson,Franklin Erickson, Pearl Glantz, Kenneth Gondek, George Grovhoug,Genevieve Larson, Patrick Leier, Nick Malget, George Dewey Nelson,Valeria Och, Edward Pollek, George Sarsgard, Arthur Tessman, andHoward Vining, for whom work was not available at the time of thehearing, upon a preferential list for employment as it arises.20Wewill also order such placement for Anthony Czajowski, since Czajow-ski's testimony is uncontradicted that Robinson told him that hewould be reinstated when business increased.20Matter ofBenjamin Levine, doingbusinessunder the name and style ofEstellite Fix-fiures CompanyandInternational Brotherhood of ElectricalWorkers,LocalUnion No. 438,6 N. L. R.B. 400;Matter of American Manufacturing ConcernandLocal No. 6, OrganizedFurnitureWorkers,7N. L. R.B. 753;Matter of American Numbering Machine CompanyandInternational Association of Machinists,District #15, 10 N.L. R. B. 536.Glantz wasin the respondent's employ at the time of the hearing,doing the same work she had doneat thetimeof the strike,but did not they, have the status of a permanent employee. MONTGOMERY WARD AND COMPANY215Upon the basis of the foregoing findings of fact, and upon theentire record in the proceeding, the Board makes the following :CONCLUSIONS OF LAWb1.Warehouse Employees'Union No. 20,297 is a labor organization,within the meaning of Section 2 (5) of the Act. .2.By interfering with, restraining,and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act,the re-spondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce,within the meaning of Section 2 (6) and (7)of the Act.4.The respondent has not discriminated in regard to the hire andtenure of employment of Harry Benson, Anthony Czajowski,Frank-linErickson, Pearl Glantz,Kenneth Gondek,George Grovhoug,Genevieve Larson, Patrick Leier, Nick Malget, George Dewey Nel-son,Valeria Och, Edward Pollek, George Sarsgard,Arthur Tess-man, and HowardVining,within the meaning of Section 8 (3) ofthe Act.ORDERUpon the basis of the foregoing findings of fact and conclusionsof law, and pursuant to Section 10 (c) of the National Labor Rela-tions Act, the National Labor Relations Board hereby orders thatthe respondent,MontgomeryWard and Company, Inc, St. Paul,Minnesota, and its officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Either directly or indirectly engaging in any manner ofespionage or surveillance, or engaging the services of any agencyor individuals for the purpose of interfering with, restraining, orcoercing its employees in the exercise of the right to self-organiza-tion, to form, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing, or to engagein concerted activities for the purposes of collective bargaining andother mutual aid or protection;(b) In any other manner interfering with, restraining, or coerc-ing its employees in the exercise of the right to self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, or to engage in con-certed activities for the purposes of collective bargaining or othermutual aid or protection.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act:247384-40-vol. l 7--15 216DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Notify in writing all its present and any future under-cover/operatives at the St. Paul house that they shall not spy upon therespondent's employees in their exercise of the right to self-organiza-tion, to form, join, or assist labor organizations of their own choos-ing, and to engage in concerted activities for the purposes of collec-tive bargaining and other mutual aid or protection, and that theyshall not report to the respondent regarding such exercise by therespondent's employees;(b)Place Harry Benson, Anthony Czajowski, Franklin Erickson,Pearl Glantz, Kenneth Gondek, George Grovhoug, Genevieve Larson,Patrick Leier, Nick Malget, George Dewey Nelson, Valeria Och,Edward Pollek, George Sarsgard, Arthur Tessman, and HowardVining on a preferential list to be offered employment as it ariseson the basis of seniority by classification and offer them reinstate-ment to their former or substantially equivalent positions beforeany other persons are hired therefor,;(c) Immediately post notices in conspicuous places throughoutthe St. Paul house and maintain such notices for at least sixty (60)consecutive days, stating that the respondent will cease and desistin the manner set forth in paragraphs 1 (a) and (b), and that itwill take the affirmative action set forth in paragraphs 2 (a) and(b) of this Order;(d)Notify the Regional Director for the Eighteenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint be, and it herebyis,dismissed in so far as it alleges that the respondent discriminatedagainstHarry Benson, Anthony Czajowski, Franklin Erickson,Pearl Glantz, Kenneth Gondek, George Grovhoug, Genevieve Lar-son, Patrick Leier, Nick Malget, George Dewey Nelson, Valeria Och,Edward Pollek, George Sarsgard, Arthur Tessman, and HowardVining in regard to the hire and tenure of their employment.